Name: Commission Regulation (EC) No 2131/95 of 7 September 1995 amending Regulation (EEC) No 2349/84 on the application of Article 85 (3) of the Treaty to certain categories of patent licensing
 Type: Regulation
 Subject Matter: research and intellectual property;  competition;  business organisation
 Date Published: nan

 No L 214/6 I EN I Official Journal of the European Communities 8 . 9. 95 COMMISSION REGULATION (EC) No 2131/95 of 7 September 1995 amending Regulation (EEC) No 2349/84 on the application of Article 85 (3) of the Treaty to certain categories of patent licensing ments (4) ; whereas the comments received by the Commission following this publication and at the hearing on 31 January 1995 have enabled the Commission to consider carefully the problems raised and to make appro ­ priate amendments ; Whereas procedural requirements concerning the completion of the text in all the official languages and the provision of a sufficient delay between the adoption of the regulation and its entry into force necessitate a supple ­ mentary period ; Whereas it is therefore necessary to extend for six months the validity of Regulation (EEC) No 2349/84, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 19/65/EEC of 2 March 1965 on the application of Article 85 (3) of the Treaty to certain categories of agreements and concerted practices ('), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 1 thereof, Having published the draft of this Regulation , Having consulted the Advisory Committee on Restrictive Practices and Dominant Positions, Whereas, pursuant to Regulation No 19/65/EEC, the Commission has power to apply Article 85 (3) of the Treaty by regulation to certain categories of bilateral licensing agreements and concerned practices coming within Article 85 ( 1 ) ; Whereas Commission Regulation (EEC) No 2349/84 of 23 July 1984 on the application of Article 85 (3) of the Treaty to certain categories of patent licensing agree ­ ments (2), as amended by Regulation (EC) No 70/95 (3), limited initially to 31 December 1994, has been extended until 30 June 1995 ; Whereas the Commission published on 30 June 1994 a draft Regulation on the application of Article 85 (3) of the Treaty to certain categories of technology transfer agree ­ HAS ADOPTED THIS REGULATION : Article 1 In Article 14 of Regulation (EEC) No 2349/84, '30 June 1995' is hereby replaced by '31 December 1995'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 September 1995. For the Commission Karel VAN MIERT Member of the Commission (') OJ No 36, 6 . 3 . 1965, p. 533/65. O OJ No L 219, 16. 8 . 1984, p. 15 . O OJ No L 12, 18 . 1 . 1995, p. 13 . 0 OJ No C 178, 30. 6. 1994, p. 3 .